Exhibit 24(b)(9): Opinion and Consent of Counsel VOYA LETTERHEAD LAW / PRODUCT FILING UNIT ONE ORANGE WAY, C2N WINDSOR, CT 06095-4774 BRIAN H. BUCKLEY ASSISTANT VICE PRESIDENT, SR. COUNSEL PHONE: (860) 580-2810 | EMAIL: BRIAN.BUCKLEY@VOYA.COM April 22, 2016 BY EDGARLINK U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: Voya Insurance and Annuity Company and its Separate Account B Post-Effective Amendment No. 59 to Registration Statement on Form N-4 Prospectus Title: Voya GoldenSelect Access ® File Nos.: 333-28769 and 811-05626 Ladies and Gentlemen: The undersigned serves as counsel to Voya Insurance and Annuity Company, an Iowa life insurance company (the “Company”). It is my understanding that the Company, as depositor, has registered an indefinite amount of securities under the Securities Act of 1933 as provided in Rule 24f-2 under the Investment Company Act of 1940. In connection with this opinion, I have reviewed the above-referenced Pre-Effective Amendment Statement on Form N-4. This filing describes the Voya GoldenSelect Access ® deferred combination variable and fixed annuity contracts (the “Contracts”) offered by the Company through its Separate Account B (the “Account”). I have also examined, or supervised the examination of, originals or copies, certified or otherwise identified to my satisfaction, of such documents, trust records and other instruments I have deemed necessary or appropriate for the purpose of rendering this opinion. For purposes of such examination, I have assumed the genuineness of all signatures on original documents and the conformity to the original of all copies. On the basis of this examination, it is my opinion that: 1. The Company is a corporation duly organized and validly existing under the laws of the State of Iowa. 2. The Account is a separate account of the Company duly created and validly existing pursuant to the laws of the State of Iowa. PLAN | INVEST | PROTECT Voya Logo U.S.
